Butler App. No. CA97-01-011. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated at page 3 of the court of appeals’ Entry Granting Motion to Certify Conflict to the Ohio Supreme Court, dated December 19,1997:
“The issue for certification is whether, when reviewing a post-conviction relief petition, the trial court must accept affidavits presented in support of the petition as true.”
The conflict case is State v. Swortcheck (1995), 101 Ohio App.3d 770, 656 N.E.2d 732.
Douglas, F.E. Sweeney and Cook, JJ., dissent.